 

~~ Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

 

even to een li 5

i United States Bankruptcy Court for the:

| Eastern District of _ NY

Chapter you are filing under:
( Chapter 7 i
(2) Chapter 11 i

O) Chapter 12 \ 7
1 Chapter 13 Ci'checkifthisis.an

| » ‘dmended-filing = 2)

| Case number (itknawn}:

   

Official Form 101 .
Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debfor 1 to refer to a debtor filing alone. A married couple may file a bankruptey case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a-car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms. :

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

12/17

 

 

Identify Yourself

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
_1. Your full name
| Write the name that ison your Marshall
i government-issued picture -
| identification (for example, Firstname First name
| your driver's license or P
: passport). Middle name Middle name
Bring your picture Greenberg
identification to your meeting =: Last name Last name

with the trustee.

Suffix (Sr, dr., 1, W)

Suffix (Sr, Jr. 1 HD

 

2. All other names you
have used in the last 8

 

 

 

 

 

 

 

 

 

 

 

 

 

First name First name
| years
: include your married or Middle name ~ Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
'3. Only the last 4 digits of 1
4 : . —_ _ 5 3 6 — ~
your Social Security XXX XK RK XX
_ number or federal OR OR
. Individual Taxpayer
| Identification number 9x - XK 9 xx - xx -__

(TIN)

 

Official Farm 101

Voluntary Petition for individuals Filing for Bankruptcy

page 7
 

Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

Marshall P Greenberg

Debtor 4

 

First Name Middle Nama

Lasi Name

Case number (i down,

 

4. Any business names

' and Employer
Identification Numbers
(EIN) you have used in

About Debior 1:

Kd | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(1 | have not used any business names or EINs.

 

 

 

 

 

the last 8 years Business name Business name
Include trade names and
doing business as names Business name Business name
2) RO eee
nO Exe
5, Where you live {f Debtor 2 lives at a different address:
86 Sugar Maple Drive

 

Number Street

 

 

Number Street

 

 

 

 

Roslyn NY 11576
City State ZIP Code
Nassau
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

Number Street

 

 

Number Street

 

 

 

} P.O. Box P.O, Box
City State ZIP Cade City State ZIP Gode
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

3 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the last 180 days before filing this petition,
{ have lived in this district longer than in any
other district.

C] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankrupicy page 2
 

 

 

Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

Marshall P Greenberg

Debtor 4

 

7.

Case number tf «naw,

 

First Name

Middle Name

Laci Name

7 | Tell the Court About Your Bankruptcy Case

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

& Chapter 7
(2 Chapter 11
(J Chapter 12

Cl Chapter 13

C) i will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(1 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

1 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

9. Have you filed for CINo ~ ?
bankruptcy within the Eq Sey Ol} WY | 4 - 0 6 3 ~| as
last 8 years? Bb Yes. pistict “O77 When Case number
MM/ DD LYYYY
_ | 3 | 5 7-" ~)4S
District € b stein When i v Case number GA [ q 1373
, MM/ DDINYYY
& n _ Ly ) -
District b Wefan When o7 [¢ 6] | } Gase number |) 7] gf aS
MM/ DDIYYYY
to. Are any bankruptcy el No
cases pending or being
filed by a spouse who is OyYes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/?DD 7YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When _SCCaase number, if known
MM /DD/YYYY
11. Do you rent your #21 No. Go to line 12.
residence? Cl Yes. Has your landlord obtained an eviction judgment against you?

Official Farm 101

C] No. Go to line 12.

CO Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition. ,

Voluntary Petition for individuals Filing for Bankruptcy page 3
 

 

 

Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

Marshall P Greenberg

First Name Middle Name Last Name

Debtor 7

Case number ti known),

 

  

Report About Any Businesses You Own as a Sole Proprietor

 

 

12. Are you a sole proprietor 2] No. Go to Part 4.
of any full- or part-time
business? (J Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as
a corporation, partnership, or

 

Name of business, if any

 

Number Street

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L] Health Care Business (as defined in 11 U.S.C. § 101(27A)}
Cl Single Asset Real Estate (as defined in 11 U.S.C. § 101(61B))
CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

(2 Commodity Broker (as defined in 11 U.S.C. § 101(6))

Cl None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income iax return or if
are you a small business 7"¥ of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
. | i der C :
Fora definition of small & No. | am not filing under Chapter 11
business debtor, see CI No. fam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
41 U.S.C. § 101(51D). the Bankruptcy Cade.

Cl Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Gade.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14, Do youownorhaveany 1 No
property that poses or is
alleged to pose athreat Cl Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Ordo you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be ted, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Gode

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
 

 

 

Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

Marshall P Greenberg

Debtor 4

Case number ut anaivn,

 

Fisst Nama Middle Name

 

15, Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

Last Name

Explain Your Efforts to Receive a Briefing About Credit Counseling
About Debtor 1:

You must check one:

Cl | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankrupicy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Xd | received.a brieting from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but! do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(C] 1 certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed ifthe court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive. a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do nat do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J ft am not required to receive a briefing about

credit counseling because of:

CJ incapacity. i have a mental iiiness or a mental
» deficiency that makes me
incapable of realizing or making
rational decisions about finances.

( Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phane, or
through the internet, even after!
reasonably tried to do so.

(J Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(2 1 received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, ifany, that you developed with the agency.

CD i received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(Cl | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after ] made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C1] | am not required to receive a briefing about

credit counseling because of:

(J incapacity. { have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(J Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit caunseling with the cautt.

Voluntary Petition for individuals Filing for Bankruptcy page 5
Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

Marshall P Greenberg

Debtor 1

Case number (a mawn,

 

First Name

 

Middle Name

Last Name

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debis? Consumer debts are defined in 11 U.S.C. § 401(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CI No. Go to line 16b.
¥Q Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

RY No. Go to line 16c.
CJ Yes. Go to line 17.

16c, State the type of debts you owe that are not consumer debts or business debts.

 

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after ay

any exempt property is
excluded and
administrative expenses

CI No. {am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

No

 

 

are paid that funds will be OQ) Yes

available for distribution

to unsecured creditors?
18, How many creditors do KX) 1-49 C3 4,000-5,000 C} 25,001-50,000

you estimate that you 2) 50-99 (2 5,001-10,000 (2 50,001-100,000

owe? CI 100-199 CJ 10,001-25,000 CJ More than 100,000

(2 200-999

49. How much do you id $0-$50,000 C1 $1,000,001-$10 million (J $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

 

Sign Below

(2 $50,001-$100,000
C] $100,001-$500,000
CY $500,001-$1 million

C] $0-$50,000

(2 $50,001-$100,000
C3 $100,001-$500,000
XD $500,001-$1 million

() $10,000,001-$50 million
(J $50,000,001-$100 million
CI $100,000,001-$500 million

C1 $1,000,001-$10 million

CJ $10,000,001-$50 million
CJ $50,000,001-$700 million
C] $100,000,001-$500 million

(J $4,000,000,001-$10 billion
C7 $10,000,000,001-$50 billion
C7 More than $50 billion

(I $500,000,004-$1 billion

CJ $7,000,000,001-$40 billion
(2 $10,000,000,001-$50 billion
CJ More than $50 billion

 

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that } may proceed, if eligible, under Chapter 7, 41,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

For you

If no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, {| have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

lL understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case,gan respltfin fines up to $250,000, or imprisonment for up to 20 years, or both.
18. U.S.C. §§ 152, 1344/)1519/apd 3574,

x jf
Signature of Débtor 1

Executed on __ 7/3/2019
MM / BD IYYYY

  

x

O Signature of Debtor 2

 

Executedon
Msi OD FYYYY

 

Official Farm 101 Voluntary Petition for individuats Filing for Bankruptcy page 6
Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

 

 

 

 

Marshall P Greenberg
Debtor 1 Case number tfknown,
First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.
if you are represented by
an attorney, you do not To be successful, you must correctly file and handie your bankruptcy case. The rules are very
need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debis if you do something dishonest in your bankruptey
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must aiso
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CI No
Kl Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankrupicy forms are

inaccurate or incomplete, you could be fined or imprisoned?

C2 No

Yes

a you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?

No

O Yes, Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
“4 i, cayse me sé my rights or property if | do not properly handle the case.

€ x

 

 

 

 

 

 

Hl of Debtor 4 Signature of Debtor 2
- Date 7/3/2019 Date
MM/DD FYYYY MM/ DD /YYYY
Contact phone. Contact phone
Cell phone 914-588-2910 Cell phone
Email address __ gteenbergm3@gmail.com Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

   
Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

iS ened) eta) Vell ts  .

Marshall P Greenberg
First Name Niddie Name Last Name

Debtor 7

 

Debtor 2
(Spouse, iffiling) First Name Middie Name: Last Name

 

United States Bankruptcy Court forthe: Eastern —__—Districtof_NY.

Case number Check if this is:
(iF known)
(J An amended filing
CJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 . WT bor yyy
Schedule I: Your Income 4245

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are séparated.and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

Describe Employment

 

4. Fill in your employment

information. Debtor 1 Debtor 2 or non-filing spouse

{f you have more than one job,

 

attach a separate page with
‘formation about eailitional Employment status Q Employed Employed
employers. Gd Not employed LJ Not employed
Include part-time, seasonal, or
self-employed work.

Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer's name

 

Empleyer’s address

 

Number Street Number Street

 

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

Give Details About Monthly Income

 

Estimate monthiy income as of the date you file this form. If you have nothing to seport for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one emptoyer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before ail payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. 5 0 $
3. Estimate and list monthly overtime pay. 3. +3 + §
4. Calculate gross income. Add line 2 + line 3. 4.1 § 9 $

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1

 
Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

Debtor 4 Marshall P Greenberg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case number ¢rinown
First Name Middle Name Last Name
For Debtor 4 For Debtor 2 or
on-filing spouse.
Copy fitte 4 Bere... cccecsseecssccsnsesessevensvsserseoeavercessusenersesenvenesuessussvarsavaressee >4 g 0 3
&, List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions , Sa. $
5b. Mandatory contributions for retirement plans 5b. = § 3
5c, Voluntary contributions for retirement plans 5c. § $
Sd. Required repayments of retirement fund foans Sd. § 3
Se. Insurance Se = $ 3
5f. Domestic support obligations Sf §$ $
5g. Union dues §g. $. $
Sh. Other deductions. Specify: 5h. +5 +$
6. Add the payroll deductions. Add lines 5a + 5b + 50+ 5d+5e+5f+5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract fine 6 from line 4. 7. 5. §
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a staternent far each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ g
monthly net income. 8a.
8b. Interest and dividends 8b. § $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. S$. $
8e. Social Security 8e. § 1200 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Bf = 8 $
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: 8h. +5 +5
9. Add ail other income. Add lines 8a + 8b + 8c + 8d + 8+ Bf +8g + Bh. 9. § 1200 $
10. Calculate monthly income. Add line 7 + line 9. 1200 rm $ = |g 1200
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $__1200 -
11, State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11 §
12. Add the amount in the last column of line 10 to the amount in line 14. The result is the combined monthly income. 00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. 8,
Corabined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?

BG No.

 

CJ Yes. Explain:

 

 

 

Official Form 1061 Schedule |: Your Income

ad mF

      
Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

this MCMC eee ee _

Debtor 1 Marshall P Greenberg spate t
First Name Middle Name Last Name Check if this is:

Debtor 2 UJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name .
; (2 A supplement showing postpetition chapter 13
United States Bankruptcy Court forthe: Eastern District of _NY. expenses as of the following date:

 

 

Case number MM? DDI YYYY
af known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 425

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 
 

1 Describe Your Household

1. Is this a joint case?

KJ No. Go toline 2.
Cl Yes. Dees Debtor 2 live ina separate household?

C] No
CJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? BI No :
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and CJ Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... cceensaeee
C] No
Do not state the dependents’ Q
names, Yes
(J No
C] ves
CJ No
CI Yes
UL No
Cl ves
3 No
CJ Yes
3. Do your expenses include fa No

expenses of people other than
d

Cl Yes

   

t Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as ofa date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fili In the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership.expenses for your residence. Include first morigage payments and $ 4000

any rent for the ground or lot. 4,

If not included in fine.4:

4a, Real estate taxes 4a. $

4b, Property, homeowner's, or renter’s insurance 4b. $

4c. Home maintenance, repair, and upkeep expenses 4c. §

4d. Homeowner's association or condominium dues 4a. §

Official Form 106J Schedule J: Your Expenses page 1
 

Debtor 17

10.
41.

12.

1B.
14.

18,

16.

17.

18.

19.

20.

Official Form 106J

Case 8-19-74783-las Doci1 Filed 07/03/19

Marshall P Greenberg

First Name Middle Nase Last Name

 

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas

&b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childeare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d, Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
47a. Gar payments for Vehicle 1

17b. Car payments for Vehicle 2
17c, Other. Specify:
17d. Other. Specify:

Entered 07/03/19 11:05:08

Case number ¢fknown)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 6, Schedule 1, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 6 of this form or on Schedule I: Your Income.

20a. Morigages.on other property

20b, Real estate faxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b,
Gc.
6d.

10.
41.

12.
13.
14.

15a.
15b.
15e.
5d.

16.

17a.
47b,
17c.
rd.

18.

19.

20a.

20b.

20c.
20d.
20e.

Your expenses

3

% 300
$

3 200
$

$ 400
%

$

$ 100
$.

5 200
$

$

5

3

$

$

$

$

$

§

3%

$

3

3

$

$

 

ERROR

page 2
 

 

 

 

Case 8-19-74783-las Doci1 Filed 07/03/19

Marshall P Greenberg

FirstName Middle Name Last Name:

Debtor 1

 

21. Other. Specify:

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21.

22b. Capy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
22c. Add line 22a and 22b. The result is your monthly expenses.

23. Gaiculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses fromm your monthly income.
The result is your monthly net income.

Entered 07/03/19 11:05:08

Case number (known,

21.

22b.

22c.

23a.

23b.

23c.

24. Do yau expect.an increase or decrease in your expenses within the year after you file this form?

For example, do you expect te finish paying for your car loan within the year or do you expect your
morigage payment to increase or decrease because of a modification to the terms of your morigage?

CI No. .
Yes. — Explain here:

Reduction in home expense

Official Form 106J Schedule J: Your Expenses

 

 

 

+5
| |
| 5 5700
ls |
5700 |
——————.
5 1200
“5 5700
g __ 4500

 

 

 

page 3

 
DEBTOR(S): Marshall P Greenberg CASE NO.:

Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.nvebuscourts.gor

 

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning

Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (1) are spouses or ex-spouses; GHD
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

rb Xe RELATED CASE 18 PENDING OR HAS BEEN PENDING AT ANY TIME,
VY THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1

cw]
*

 

 

T1060 Corel Coster
CASE NO. 11060 sence: card u Toe = astey
CASE PENDING: (YESINO): — AAU __ {if closea| Date af Closing: S | | | 2.014
CURRENT STATUS OF RELATED CASE: YiSeasset

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.
c
MANNER IN WHICH CASES ARE RELATED: (Refer ta NOTE above): Z Cio

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART I (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PART 1° WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS ~ REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DERTOR’S SCHEDULE “A/B — PART 9° WHICH WAS ALSO LISTED IN
SCHEDULE “A/B" OF RELATED CASES:

CASE NO.: | +7 1/4 1} JUDGE: MM wilh DISTRICT/DIVISION: Eb dsta,

CASE PENDING: (YES/NO): BR ? [closed] Date of Closing: f | 3 | Vr &

 

 

CURRENT STATUS OF RELATED CASE: 0 iS PUSS &
(Discharged /awaiting discharge, confirmed, dismissed, cte.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above).

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B ~ PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

 

SCHEDULE A/B: ASSETS ~ REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B ~ PART 9° WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

 
Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

{OVER}

~
Cael pistricrpivision: (C5 fas

DISCLOSURE OF RELATED CASES (cont'd)

CASE NO.: | + _ ) 4084 JUDGE:

  

 

D 4@lo 9/92
CASE PENDING: (YES/NO): _ pv lf closed] Date of Closing: \ dy ve t
a
CURRENT STATUS OF RELATED CASE: i]. $pass$ ud

 

{Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROFERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B — PART 1" WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B ~ PART 9" WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant te 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be cligibie to be debtors, Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

lam admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (te be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

Icertify under penalty of perjury that the within bankruptcy case is not related to any case 4. pending at any fime, except as

indicated elsewhere on this form. Ih J
x Hl | 5 :

Signature of Debtor's Attorney Signature bf Pro-se Debtor/Pétitioner

 

86 Sugar Maple Drive
Mailing Address of Debtor/Petitioner

Roslyn, NY 11576
City, State, Zip Code

greenbergm3@gmail.com
Email Address

914-588-2910
Area Code and Telephone Number

Failure to fully and trathfully provide ail information required by the E.D.N.Y LBR 1073-2 Statement may subject the debter or any
ather petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address mast be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

 
Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Case No.
Chapter 7

Marshall P Greenberg Debtor(s)

 

x

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

 

 

 

Name of Debtor(s): Marshall P Greenberg

Address: 86 Sugar Maple Dr Roslyn, NY 11576
Email Address: greenbergm3@gmail.com

Phone Number: { 914 } 588-2910

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
___ PAID THE FILING FEE IN FULL
X_APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.

ASSISTANCE WITH PAPERWORK:
X NO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

____ HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $

 

We hereby declare the information above under the penalty of perjury. | /
Dated: _ 7/2/2019 x Atal! J

Debtor’s Signature y

 

Joint Debtor’s Signature

 
 

 

Case 8-19-74783-las Doc1 Filed 07/03/19 Entered 07/03/19 11:05:08

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

Chapter

Marshall P Greenberg Debtor(s)

 

VERIFICATION OF CREDITOR MATRLX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: —- 7/2/2019

— Hdl PZ

Debtor

 

Joint Debtor

sf
Attorney for Debtor

USBC44 Rey. LUES

 

 
Case 8-19-74783-las Doci1 Filed 07/03/19

Seterus, Inc.
PO Box 1077
Hartford, CT 06143-1077

Seterus, Inc.
PO Box 11790
Newark, NJ 07101-4790

Seterus, Inc. (Box 54420)
20500 Belshaw Ave.
Carson, CA 90746

Seterus, Inc.
758 Rainbow Road
Windsor, CT 06095

Seterus
14523 SW Millikan Way #200
Beaverton OR 97005

FNMA
14221 Dallas Parkway Suite 1000
Dallas TX 75254

Fannie Mae
3900 Wisconsin Avenue, NW
Washington, DC 20016-2892

Fannie Mae
1835 Market Street, Suite 2300
Philadelphia, PA 19103-2909

Shellpoint Mortgage Servicing
PO Box 10826
Greenville, SC 29603-0826

Shellpoint Mortgage Servicing
PO Box 740039
Cincinnati, OH 45274-0039

Shellpoint Mortgage Servicing

Attn: Payment Processing

55 Beattie Place, Suite 500, MS-501
Greenville, SC 29601

Entered 07/03/19 11:05:08
